Citation Nr: 1829428	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  13-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for neuropathy of the right lower extremity.

2. Entitlement to a rating in excess of 20 percent for neuropathy of the left lower extremity.

3. Entitlement to service connection for a heart disability, to include heart murmur and chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 1992, including service in the Southwest Asia Theater of Operations from January 16, 1991 to March 5, 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran testified before the undersigned in a March 2016 hearing. A transcript of that hearing is of record.

During the pendency of the appeal, the RO issued a rating decision in September 2011, which in pertinent part, granted service connection for neuropathy of the left lower extremity (LLE) associated with the service-connected DJD of the lumbar spine, and assigned a 10 percent disability rating. The Veteran did not appeal that rating; however, a May 2014 Statement of Accredited Representative in Appealed Case (In lieu of VA Form 646) indicated that the Veteran contends his peripheral neuropathy condition had worsened with time. 

This matter was last before the Board in May 2016, at which time it was remanded for further development. Following the May 2016 remand, a March 2017 rating decision awarded the Veteran an increased 20 percent evaluation for neuropathy of the left lower extremity and service connection for neuropathy of the right lower extremity, also evaluated at 20 percent. 

In a December 2017 Statement of Accredited Representative in Appealed Case (In lieu of VA Form 646), the Veteran's representative indicated that the Veteran's bilateral neuropathy warranted a 40 percent evaluation. The Veteran's representative contends that because orthopedic manifestations associated with the lumbar spine degenerative joint disease (DJD) were part of his original appeal, that a determination should also be made on an increased evaluation for neuropathy of his now service connected right-lower extremity. Because the regulations direct that in rating disabilities of the spine, there must be consideration of both orthopedic and neurologic manifestations, and each should be separately rated unless a higher rating may be assigned based on incapacitating episodes of intervertebral disc syndrome, the issue of whether a higher rating is warranted for neurologic manifestations of the service-connected DJD of the lumbar spine may be considered as part of the claim for increase that is currently on appeal. In other words, the Board has jurisdiction to address the neurologic impairment of both lower extremities because it is part and parcel of the claim for a higher rating for the DJD of the lumbar spine.

The issue of entitlement to service connection for a heart disability, to include heart murmur and chest pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. From February 16, 2017, the Veteran's radiculopathy of the right lower extremity has been manifested by moderately severe incomplete paralysis. 

2. From February 16, 2017, the Veteran's radiculopathy of the left lower extremity has been manifested by moderately severe incomplete paralysis.


CONCLUSION OF LAW

1. The criteria for a disability rating of 40 percent, but no higher, for radiculopathy of the right lower extremity have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

2. The criteria for a disability rating of 40 percent, but no higher, for radiculopathy of the left lower extremity have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).




II. Increased Rating for Bilateral Radiculopathy of the Lower Extremities

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's entire history is reviewed when assigning disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in claims for increased ratings. Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran seeks higher ratings for neuropathy of the bilateral lower extremities. The Veteran was awarded a 10 percent rating for neuropathy of the left lower extremity from March 24, 2010, the date of receipt of his claim for service connection for the disability. The Veteran was subsequently awarded an increased 20 percent evaluation for neuropathy of the left lower extremity and service connection for neuropathy of the right lower extremity, also evaluated at 20 percent, following a February 2017 VA examination. The Veteran contends that his bilateral neuropathy of the lower extremities warrants an evaluation in excess of 20 percent. 

Initially, the Board notes that the RO rated the Veteran under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for the right lower extremity, based on paralysis of the sciatic nerve. However, the RO rated the Veteran under Diagnostic Code 8720 for the left lower extremity, based on neuralgia of the sciatic nerve. A review of the record reveals that the Veteran's neuropathy of the left lower extremity also manifests in paralysis of the sciatic nerve. See February 2017 VA examination. As such, the Board will apply 38 C.F.R. § 4.71a, Diagnostic Code 8520, which pertains to impairment of the sciatic nerve, rather than Diagnostic Code 8720. In that regard, the Board notes that the Veteran is not prejudiced by such a change in the diagnostic code applied, as the record does not show that he was entitled to a rating in excess of 20 percent for neuralgia of the left lower extremity at any time during the relevant rating period under Diagnostic Code 8720. Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the Board may choose the diagnostic code to apply provided the choice is supported by reasons and bases, as well as the evidence).

Under 38 C.F.R. § 4.71a, Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis. A 20 percent rating is assigned for moderate incomplete paralysis. A 40 percent rating is assigned for moderately severe incomplete paralysis. A 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy. An 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.

Terms such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the typical picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.

The Veteran, by way of a December 2017 Statement of Accredited Representative in Appealed Case (In lieu of VA Form 646), asserted that his radicular neuropathy of the lower extremities was worse than what was currently represented by the 10 percent rating assigned for his left lower extremity.  

The relevant medical evidence for the period on appeal consists of a February 2017 VA Examination. The examiner diagnosed the Veteran with lumbar radiculopathy. The Veteran reported progressively worsening pain and numbness in both lower extremities. The Veteran's upper extremity nerves and radicular groups were normal. The Veteran was found to have moderately severe incomplete paralysis of the sciatic nerve in both lower extremities. The Veteran was also found to suffer from mild incomplete paralysis in all of his remaining bilateral lower extremity nerves. 

Diagnostic Code 8520 provides for a 40 percent rating where the evidence shows disability comparable to at least moderately severe incomplete paralysis of the sciatic nerve. Therefore, the Board finds that from February 16, 2017, the date of the above discussed examination, the Veteran's peripheral neuropathy of the bilateral lower extremities manifested to a severity more closely approximating that contemplated by a moderately severe incomplete paralysis under DC 8520, warranting a 40 percent evaluation. A higher evaluation of 60 percent is not warranted because there is no evidence of atrophy, as required for such a rating.

The Board has considered whether a higher rating is warranted under Diagnostic Codes 8620 and/or 8720, which provide ratings for neuritis and neuralgia of the sciatic nerve, respectively. Although the Veteran has reported pain associated with the radiculopathy of both lower extremities, he has not been diagnosed with neuritis or neuralgia. Accordingly, Diagnostic Codes 8620 and 8720 are not for application in the present case.


ORDER

Entitlement to a rating of 40 percent for radiculopathy of the right lower extremity is granted.

Entitlement to a rating of 40 percent for radiculopathy of the left lower extremity is granted.


REMAND

With regards to the Veteran's claim for entitlement to service connection for a heart disability, the Board finds that the February 2017 VA examination is inadequate to determine the Veteran's claim.

Service connection may be established for objective indications of a qualifying chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. To fulfill the requirement of chronicity, the illness must have persisted for six months. 38 C.F.R. § 3.317.

Here, the Veteran's DD-214 shows service in Southwest Asia from January 16, 1991 to March 5, 1991. Therefore, the Veteran is a "Persian Gulf Veteran" within the meaning of 38 C.F.R. § 3.317. However, while conducting the Veteran's February 2017 VA examination, the VA examiner noted diagnoses of coronary artery disease and stable angina. As the Veteran's heart disability was identified by objective signs of the disease, and further diagnosed, the Board finds that the Veteran does not meet the criteria for service connection for an undiagnosed illness of the heart under 38 C.F.R. § 3.317.

Even though service connection is not warranted under C.F.R. § 3.317, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In the above-referenced February 2017 examination, the examiner opined that the Veteran's chest pain was related to his diagnoses of coronary artery disease and stable angina. Additionally, the examiner found that the Veteran did not suffer from a heart murmur. However, the examiner did not provide an opinion as to whether the Veteran's diagnosed coronary artery disease and stable angina were related to his active duty service. Thus, an addendum opinion is necessary to determine whether the Veteran's heart disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who provided the February 2017 VA Heart Conditions examination, or another appropriate examiner if he is unavailable, to obtain an addendum opinion regarding the etiology of the Veteran's heart disabilities. The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the addendum opinion. An additional examination may be provided if deemed necessary.

The examiner should identify all heart disabilities diagnosed at any time during the pendency of the claim. Thereafter, for any diagnosed heart disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed heart disability had its clinical onset during service or is otherwise etiologically related to his active service. Attention is invited to the Veteran's Service Treatment Records indicating "pain or pressure in chest" in his 1988, 1989, 1990 and 1991 Reports of Medical History. 

The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Readjudicate the claim on appeal in light of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


